DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moss (WO 2017/177259 A1).
Regarding claim 10, Moss discloses a method to provide a computer-modified visualization of a desired face of a person, comprising the steps of: taking a standardized visual of a particular face of a person (Fig. 4; Fig. 7; Page 16, lines 32-37: taking a series of photographs of their face and head in various predetermined positions to enable the application to perform facial mapping on the user. This will then be used by the application to generate the beautification algorithm that creates a number of beautified images of the user, for the user to review. The user will then select the most preferable of the images. These algorithm settings will then be saved for the user, as the user's beautification algorithm; Page 17, lines 16-24: the user is prompted to take a photograph of their face and head in frontal position (Repose & Smiling). This is achieved by the software application directing the user to a screen depicting the device's camera which will be set to front-facing mode. The software application will include instructions on how the user should take the photograph of their face front-on. This will include instructions via audio or visual cues to indicate that their face is in the correct position. Once the correct facial position or alignment has been achieved, a photo will be taken automatically. An example screen shoot depicting this step is shown in Fig. 4; Page 18, line 35-Page 19, line 5: two of the images will have no beautification applied and will be kept as the original image, and the mirror of the original image. The user will be presented with these images in a random manner as depicted in Fig. 5. The user is able to manually adjust the beautification modification percentage applied to the image in accordance with their personal preferences); inputting at least one desired characteristic of the particular face of the person to be changed (Fig. 5; Page 18, lines 1-13: user is able to manually adjust the beautification modification percentage applied to the image in accordance with their personal preferences. The user will be able to adjust this percentage by manually increasing or decreasing an adjustment bar. This setting may be applied to all images or only a selection of images. Changes to the face will be made in real time as the user moves the adjustment bar. This will include adjustments to the geometiy of the head & face as well as the facial characteristics. Such functionality allows the user to adjust the beautification level based on what they prefer and consider as ideal, as well as how they perceive themselves as being more or less attractive. Note that modification changes will take effect in real time as the adjustment bar is increased or decreased); analysing the particular face of the person using artificial intelligence trained on a first data set of face property data (Fig. 8; Page 18, lines 22-38: modification data may include the features modified and the level of modification applied to those features. This information will then be collated by the host server and processed by the host server's Machine Learning Engine to analyse the data and improve the beautification adjustment system over time); generating a third data set of at least  step 35, each of the rated images are saved into the host server database together with the modification data surrounding preferences selected by the user. The modification data may include the features modified and the level of modification applied to those features. This information will then be collated by the host server and processed by the host server's Machine Learning Engine to analyse the data and improve the beautification adjustment system over time. The most preferred image for which a rating of Ί ', is the only image saved onto the user's device camera roll. The data derived by the user simply making these adjustments and selecting their preferences (favourite image) is critical and helps understand the perception of beauty and adds to improving or fine tuning the Facial Profile of an Ideal Beautiful Face (FPIBF) and ultimately defining universal beauty. Once the preferences have been selected by the user, a 2D or 3D model of the user's head and face is created based on these preferences, as depicted in Fig. 9. This 2D or 3D model contains the relevant dimensions and proportions of the seven most important facial features as discussed below which is then recorded in the Host Service database against each registered user's profile. Upon completion of step 35, the user is then redirected back to step 31 to repeat the process with photographs of the head and face of the user in a lateral or side position (Repose and Smiling), as depicted in Fig. 6. Upon completion of the step 35 for the side picture, the account is created and the application becomes calibrated and ready for use); modifying the standardized visual of the particular face of the person based on the third data set of the at least one desired visual modification (Fig. 8; Page 18, lines 22-38: step 35, each of the rated images are saved into the host server database together with the modification data surrounding preferences selected by the user. The modification data may include the features modified and the level of modification applied to those features. This information will then be collated by the host server and processed by the host server's Machine Learning Engine to analyse the data and improve the beautification adjustment system over time. The most preferred image for which a rating of Ί ', is the only image saved onto the user's device camera roll. The data derived by the user simply making these adjustments and selecting their preferences (favourite image) is critical and helps understand the perception of beauty and adds to improving or fine tuning the Facial Profile of an Ideal Beautiful Face (FPIBF) and ultimately defining universal beauty. Once the preferences have been selected by the user, a 2D or 3D model of the user's head and face is created based on these preferences, as depicted in Fig. 9. This 2D or 3D model contains the relevant dimensions and proportions of the seven most important facial features as discussed below which is then recorded in the Host Service database against each registered user's profile); generating a computer-modified visual of a desired face of the person with the at least one visual modification of the face achievable by the cosmetic and/or the medical treatment (Fig. 9; Page 18, lines 22-38: Once the preferences have been selected by the user, a 2D or 3D model of the user's head and face is created based on these preferences, as depicted in Fig. 9. This 2D or 3D model contains the relevant dimensions and proportions of the seven most important facial features as discussed below which is then recorded in the Host Service database against each registered user's profile); and displaying the computer-modified visual of the desired face of the person (Fig. 5-9; Page 3, lines 20-30: analysing the image and generating data relating to predetermined features of the user's face; comparing the generated data against model data representative of features of the user's ideal face characteristics to determine differences between said generated data and said model data in at least one of a plurality of facial features; and altering the image by varying at least one of said plurality of predetermined features of the user's face to minimise said differences; displaying said altered image to the user; Page 7, lines 10-16: processor may display a plurality of altered images to the user by way of a user interface, each altered image may be altered from the original image a different percentage
Regarding claim 11, Moss discloses the method of claim 10, wherein modifying the standardized visual of the particular face of the person is further based on a second data set of visual modifications of a face achievable by a cosmetic and/or a medical treatment (Fig. 5-9; Page 17, line 28-Page18, line 13: apply beautification level adjustment to the photograph taken in step 31 and presents a variety of frontal view beautified images to the user for review. By way of example, in one embodiment, this may include providing eight versions of the same frontal image, with four of those images presented in "Camera View Mode" and the other four images presented in Mirror Flip Mode for review. Three each of the two sets of images will have a different percentage of beautification level applied to the user's face in the beautification algorithm. Therefore, two of the images will have no beautification applied and will be kept as the original image, and the mirror of the original image. The user will be presented with these images in a random manner as depicted in Fig. 5. The user is able to manually adjust the beautification modification percentage applied to the image in accordance with their personal preferences. The user will be able to adjust this percentage by manually increasing or decreasing an adjustment bar. This setting may be applied to all images or only a selection of images. Changes to the face will be made in real time as the user moves the adjustment bar. This will include adjustments to the geometiy of the head & face as well as the facial characteristics. Such functionality allows the user to adjust the beautification level based on what they prefer and consider as ideal, as well as how they perceive themselves as being more or less attractive. Note that modification changes will take effect in real time as the adjustment bar is increased or decreased).
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 10 (except for the medium, which is disclosed by  Moss, Page 14, lines 1-7: memory can include any combination of random access memory (RAM), a storage medium such as a magnetic hard disk drive(s) and the like
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 11; thus they are rejected on similar grounds.
Regarding claim 14, the limitations of this claim substantially correspond to the limitations of claim 10 (except for the remote server, which is disclosed by  Moss, Page 13, lines 20-34: system 10 generally includes a network 14 that facilitates communication between a host service 11 and one or more remote services 16. The system 10 also facilitates communication of the host service 1 1 and remote services 16, with one or more third party servers 17 as will be discussed in more detail below); thus they are rejected on similar grounds.
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 11; thus they are rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613